


Exhibit 10.1

March 13, 2002

Samsonite Corporation
11200 East 45th Avenue
Denver, CO 80239

Ladies and Gentlemen:

        1.    This letter will confirm our understanding that Berenson Minella &
Company ("Berenson Minella") has been retained by Samsonite Corporation
("Samsonite" or the "Company") as its financial advisor to assist the Company
with respect to: (i) the raising of additional capital through private
placement(s) of debt, equity or other securities of the Company (a "Financing");
(ii) the amendment, refinancing, exchange, conversion, forgiveness or
renegotiation of existing debt obligations and/or preferred stock of the Company
(a "Restructuring"); (iii) an acquisition, merger, reorganization or other
business combination involving the Company as a target, whether effected in one
transaction or a series of transactions, which may be proposed following a
restructuring proposal being made by or to the Company (a "Sale Transaction",
and with a Financing and Restructuring, each and collectively a "Transaction");
and (iv) such other matters as we may mutually agree to. It is understood that
this letter replaces and supercedes the letter dated December 12, 2001 (the "Old
Letter") between Berenson Minella and the Company and represents the entire
understanding of the parties with respect to the matters set forth herein. No
further success fees shall be due to Berenson Minella under the Old Letter;
provided, however, amounts due to Berenson Minella for out-of-pocket expenses
pursuant to paragraph 4 of the Old Letter, which have not been paid or invoiced
shall be assumed to be an obligation under this letter.

        As financial advisor, Berenson Minella will provide the services of a
qualified team of professionals who will devote such time and effort as shall be
necessary and appropriate to diligently perform the assignment hereunder. The
services to be rendered by Berenson Minella shall include, among others, the
following:

a)performing due diligence on the Company and its financial results and
projections;

b)assisting the Company to identify, and in discussions with, potential new
investors and lenders;

c)assisting the Company in the preparation of materials to be presented to
potential new investors and lenders;

d)assisting the Company in structuring and implementing a "Recapitalization
Plan", which as contemplated by section 9.30 of the Samsonite Credit Agreement
("Section 9.30"), as amended (see section 2.19 of Seventh Amendment) and
referred to herein may include: (i) a Restructuring of the Company's existing
preferred stock (the "Preferred Stock") (ii) a Restructuring of the Company's
outstanding senior subordinated notes (the "Sub Notes") and/or (iii) the raising
of Financing;

e)providing the agents of the Company's current credit facility with periodic
status reports as contemplated by Section 9.30;

f)acting as a dealer-manager/exchange agent for any securities tender offer in
conjunction with activities contemplated in this agreement; and

g)acting as placement agent with respect to the private placement of preferred
stock or common equity (collectively, "New Equity") and as dealer manager with
respect to any rights offering.

        The parties confirm that Berenson Minella's engagement hereunder is
non-exclusive, and the Company retains the right to retain one or more parties
to serve as co-advisors and/or co-placement agents in connection with any
Restructuring, Financing or Sale Transaction contemplated hereby. Such retention
will not affect the fees payable to Berenson Minella, except as expressly
provided herein.

--------------------------------------------------------------------------------


        2.    At the Company's request, Berenson Minella will render an opinion,
or opinions if necessary, (in writing, if so requested) to the Company's Board
of Directors (the "Opinion") relating to a Recapitalization Plan or Sale
Transaction as to the fairness to the Company, from a financial point of view,
of: (a) the transactions contemplated in a Recapitalization Plan; (b) the
consideration to be received by the Company or its shareholders in connection
with a Sale Transaction; or (c) in the case that the Sale Transaction takes the
form of a stock-for-stock merger, the fairness of the exchange ratio, whichever
the case may be. The nature and scope of our investigation as well as the scope,
form and substance of the Opinion shall be such as Berenson Minella considers
reasonably appropriate. It is understood that the Opinion will be dated as of a
date reasonably proximate to the date of the definitive agreement between the
Company and a third party providing for the Recapitalization Plan or Sale
Transaction, or such other date or dates as the Company shall reasonably
request. Berenson Minella's financial advice, including any Opinion, is intended
solely for the benefit and use of the Board of Directors of the Company in
considering the Recapitalization Plan or Sale Transaction, is not on behalf of,
and shall not confer rights or remedies upon, any other person, and may not be
used or relied upon for any other purpose. The Company will treat Berenson
Minella's advice including any Opinion as confidential and will not reproduce,
summarize, describe, refer to or otherwise disclose it to any third party in any
manner without Berenson Minella's prior written approval; provided, that the
Company may reproduce the Opinion in full in any proxy statement, registration
statement or Schedule 14D-9 relating to the Recapitalization Plan or Sale
Transaction which the Company must, under any applicable law, file with any
government agency or distribute to its stockholders and where such filing must
include the Opinion. In such event, the Company may also include references to
Berenson Minella and summarize the Opinion (in each case in such form as
Berenson Minella shall provide or reasonably pre-approve in writing) in any such
document.

        3.    The Company agrees to pay Berenson Minella, as compensation for
its services, the following fees:

(a)Monthly retainer fees, during the term of this engagement (subject to section
14), payable in advance as follows

(i)$75,000 due upon mutual execution of this agreement;

(ii)$75,000 due on March 15th; and

(iii)$75,000 due on the 15th of each month thereafter, ending on the termination
of this agreement, provided that the monthly retainer payable pursuant to
clauses (i) or (ii) shall not be paid to the extent that monthly retainers for
the relevant periods have been paid pursuant to the Old Letter (and such
retainers shall be deemed to have been paid pursuant hereto).

In no event, however, shall Berenson Minella receive more than $650,000 of
retainer payments pursuant to this paragraph. Fifty percent (50%) of the amounts
actually paid pursuant to this paragraph shall be credited against any fees
payable under subparagraphs (b), (c) or (d) below.

(b)If, during the term of this engagement or the Tail (as defined in section
14), the Company consummates a Financing, the Company agrees to pay Berenson
Minella a fee or fees based on the following schedule:


Placement Fee as % of
Principal Amount of Financing

--------------------------------------------------------------------------------

  Type of Financing

--------------------------------------------------------------------------------

1.0 % Senior debt
3.5
%
Subordinated debt or debt with warrants, if the Company requests that Berenson
Minella act as placement agent
5.0
%
New Equity

--------------------------------------------------------------------------------

If the Company engages one or more additional placement agents to assist it in
raising New Equity (each, an "Equity Co-Agent"), Berenson Minella agrees that
any fees for placing New Equity to which Berenson Minella would be entitled
pursuant to this agreement other than the Equity Advisory Fee (as defined
below), will be shared with such Equity Co-Agent in such proportion as the
Company determines; provided that Berenson Minella shall not receive less fees
or less favorable treatment (or title) than such Equity Co-Agent for such
placement services.

Notwithstanding anything in the first paragraph of this section 3(b) to the
contrary, if any New Equity is purchased by Excluded Investors (as defined
below), Berenson Minella shall not be entitled to a placement fee with respect
to the New Equity purchased by Excluded Investors. If a private placement of New
Equity is consummated during the term of this engagement or the Tail, and
Berenson Minella's placement fee with respect thereto would not exceed $500,000,
in lieu thereof, Berenson Minella shall be paid an Advisory Fee of $500,000 (the
"Equity Advisory Fee"). The Equity Advisory Fee shall be subject to the
provisions of the last paragraph of section 3 of this agreement. "Excluded
Investor" shall mean (i) the Company's two principal shareholders and their
affiliates and associates, (as the latter terms are defined in the Securities
Exchange Act of 1934), (ii) any Equity Co-Agent and its affiliates and
associates, (iii) any holder of Sub Notes or Preferred Stock and (iv) any other
investor identified by Artemis, Luc van Nevel or any Equity Co-Agent; provided
that, in the case of clause (iv), such investor's principal business is located
outside the United States. In addition, if during the term of this engagement or
the Tail, any party, with which Berenson Minella or the Company has had contact
involving the placement of New Equity, purchases securities of the Company from
a third party and exchanges such securities for New Equity as part of a
Recapitalization Plan, such purchase shall constitute a New Equity Financing for
the purposes of this agreement with fees payable to Berenson Minella according
to the provisions of this section (subject to all credits, caps and other
limitations herein, including, but not limited to, those applicable to
securities purchased by Excluded Investors). If any new equity financing takes
the form of a rights offering to existing investors, no placement fee shall be
due Berenson Minella relating to such rights offering.

(c)Notwithstanding the fee schedule above, if during the term of this engagement
or the Tail, senior debt is raised from a Specified Bank (as defined) (or if any
such institution syndicates such facility), the placement fee payable to
Berenson Minella in respect of senior debt shall not exceed $1.0 million (before
the reduction pursuant to the next sentence). In addition, if any senior debt is
raised from a Specified Bank or any other source, the placement fee shall be
reduced by $600,000. If senior debt is raised during the term of this engagement
or the Tail, and Berenson Minella's placement fee with respect thereto would not
exceed $400,000, in lieu thereof, Berenson Minella shall be paid an Advisory Fee
of $400,000 (the "Senior Debt Advisory Fee"). The Senior Debt Advisory Fee shall
be subject to the last paragraph of section 3 of this agreement. A "Specified
Bank" shall mean Deutsche Bank, Bank of America or ING Bank, and shall include
any other bank (a "Relationship Bank") with which Apollo or Artemis, or an
affiliate of either of them, has entered into a loan transaction within the
36-month period ended on the date hereof; provided that, in the case of a
Relationship Bank, such senior debt financing is entirely in the form of a
unsecured cash flow facility, as opposed to a borrowing based facility, and
Apollo and Artemis have provided Berenson Minella with a list of all such
Relationship Banks within 15-days after the date of this letter.

Notwithstanding anything in Section 3 to the contrary, Berenson Minella shall
not be entitled to any fee with respect to a waiver or amendment of any
provision of the Company's existing senior secured debt facility, which does not
increase the amount or extend the maturity of such facility.

(d)If, during the term of this engagement or the Tail, the Company consummates a
Restructuring, a success fee of (i) 0.7% of the accreted principal amount or
face value of Sub Notes and Preferred Stock restructured and (ii) 1.0% of the
accreted principal amount or face

--------------------------------------------------------------------------------

value of Sub Notes and Preferred Stock compromised; provided, however, that if a
fee is due under clause (ii) of this sentence, no fee will be due with respect
to the same portion of Sub Notes or Preferred Stock under clause (i) of this
sentence. Compromised obligations shall mean any amount of Sub Notes or
Preferred Stock that is either (i) cancelled or forgiven; or (ii) retired or
refinanced at a discount to par or accreted value; provided that compromised
obligations shall not include any securities retired or refinanced at a discount
pursuant to a tender offer where a majority of the consideration offered to
security holders is cash, and, in such instance, the 0.7% Restructuring fee
payable pursuant to clause (i) of the preceding sentence shall apply solely to
the principal amount of the securities that remain outstanding after completion
of such tender offer.

Notwithstanding anything in the prior paragraph to the contrary, if a
Restructuring of the Sub Notes or Preferred Stock is consummated during the term
of this engagement or the Tail, and such Restructuring (i) takes the form of a
tender offer pursuant to which an amount of cash equal to or greater than the
lesser of (x) $100 million or (y) 40% of the aggregate market value of the Sub
Notes or Preferred Stock, as the case may be, as of a date (the "Valuation
Date") which is 5 business days prior to commencement of the tender offer, is
offered to holders of such securities, or (ii) takes the form of a waiver or
amendment of the "non-payment" terms of such securities (including without
limitation the change of control provisions, prior to the time an obligation to
make an offer shall arise) in consideration of a payment substantially all of
which (in terms of present value) is cash, Berenson Minella shall not be
entitled to a success fee relating to the Sub Notes and/or the Preferred Stock,
and, in lieu thereof, shall be paid an advisory fee of $500,000 with respect to
the Sub Notes and $500,000 with respect to the Preferred Stock so restructured
(the "Sub Note Advisory Fee" or "Preferred Stock Advisory Fee"). The Sub Note
Advisory Fee and Preferred Stock Advisory Fee shall be subject to the last
paragraph of Section 3 of this agreement. For purposes of this paragraph,
aggregate market value of the Sub Notes or Preferred Stock, as the case maybe,
shall be based upon (i) if one or more investment bank (each, a "Market Maker")
makes a market in such securities, the average of the mid- points between the
opening bid and asked prices for such securities on each of the 10 business day
preceding the Valuation Date, as quoted by the trading desk at the Market Maker
selected by the Company and reasonably acceptable to Berenson Minella, and (ii)
if there is no Market Maker in such securities, an estimate by an investment
bank, selected by the Company and reasonably acceptable to Berenson Minella, of
the price at which such securities would trade on a normalized basis as of the
Valuation Date.

(e)If, during the term of this engagement or the Tail, the Company consummates a
Sale Transaction, a success fee of .85% of Transaction Value. Transaction Value
is defined as the aggregate value of cash, debt or equity securities (calculated
at their fair market value at the date of closing), including any amounts held
in escrow, or other current or contingent cash or non-cash consideration paid in
connection with a Sale Transaction ("Aggregate Equity Value"), which
consideration shall include, the aggregate principal amount or face value of
debt and preferred stock of the Company (or other non-operating liabilities)
which are assumed as part of the Sale Transaction ("Aggregate Debt"). If any
portion of the Transaction Value is deferred or contingent, Berenson Minella and
the Company will use their best efforts to agree upon a value for such portion
of the consideration no less than five days prior to closing. In the case of a
Sale Transaction for less than 100% of the stock or assets of the Company, the
fee payable will be based upon Implied Transaction Value. Implied Transaction
Value shall equal Aggregate Equity Value divided by the percentage of the stock
or assets sold plus Aggregate Debt. For purposes of this paragraph, no
transaction shall be deemed to be a Sale Transaction, unless, after giving
effect to the Transaction, at least 80% of the equity of the Company is
beneficially owned by third parties which are not currently holders of Preferred
Stock or Common Stock. The Company will not be liable for both a fee under this
subparagraph and any of subparagraphs 3(b), 3(c) or 3(d) in connection with a
Transaction or a related series of transactions.

--------------------------------------------------------------------------------

(f)If, during the term of this engagement, the Company requests that Berenson
Minella provide an Opinion as described in paragraph 2 above, an Opinion fee of
$500,000 (such portion not subject to offset as set out below; an Advisory Cap
Fee, as referred to herein) due upon rendering of such Opinion. If such Opinion
fee relates to a Recapitalization Plan, 80% of such Opinion Fee shall serve as
an offset to any fees payable under sections 3(b) and 3(c), and if such Opinion
Fee relates to a Sale Transaction, 100% of such Opinion Fee shall serve as an
offset to any fee payable under section 3(d).

        Any fees payable pursuant to sections 3(b), 3(c), 3(d) and 3(e) will be
paid in cash via wire transfer upon the consummation of such transaction to an
account designated by Berenson Minella.

        Notwithstanding anything herein to the contrary, if the sum of the
Senior Debt Advisory Fee, the Sub Note Advisory Fee, the Preferred Stock
Advisory Fee and Equity Advisory Fee (collectively, the "Capped Fees") payable
pursuant to section 3, plus all other fees payable pursuant to this agreement,
would exceed $3.0 million, the Capped Fees payable to Berenson Minella shall be
reduced (but not below zero) to the extent that such sum would exceed $3.0
million. (For example, if all of the fees payable pursuant to this agreement,
exclusive of Capped Fees, exceed $3.0 million, no Capped Fees would be payable
to Berenson Minella.). If both the Sub Notes and Preferred Stock have been
restructured in a manner such that both the Sub Note Advisory Fee and Preferred
Stock Advisory Fee (as opposed to success fees) would be payable to Berenson
Minella and the sum of all fees payable pursuant to this agreement would be less
than $3.0 million, Berenson Minella shall receive an additional fee so that the
aggregate fees equal $3.0 million. In addition, the total of all fees payable to
Berenson Minella pursuant to this agreement shall not exceed $6.625 million, and
notwithstanding anything herein to the contrary, such fees shall be reduced to
the extent that they exceed such amount.

        4.    In addition to any fees payable to Berenson Minella hereunder, the
Company shall, upon request from time to time, reimburse Berenson Minella for
its reasonable (and documented) travel and other out-of-pocket expenses incurred
in connection with, or arising out of, Berenson Minella's activities hereunder.
Such reimbursable expenses shall not include compensation payable to employees
of Berenson Minella or, without prior approval of the Company, the fees or
expenses of any legal counsel, accountants or consultants that may be retained
by Berenson Minella.

        5.    The Company recognizes and confirms that, in advising the Company
and performing its engagement hereunder, Berenson Minella will be using and
relying on data, material and other information ("Information") furnished to
Berenson Minella by the Company or that is publicly available and that Berenson
Minella may assume and rely upon the accuracy and completeness of the
Information so furnished without independent verification. Berenson Minella has
not assumed any responsibility for independent verification of such Information
or any independent valuation or appraisal of any assets of the Company.

        6.    As Berenson Minella will be acting on behalf of the Company in
connection with its engagement hereunder, the Company and Berenson Minella
acknowledge that they have entered into a separate indemnification agreement,
dated the date hereof, providing for, among other things, the indemnification by
the Company of Berenson Minella and certain related entities. Such
indemnification agreement is an integral part of this letter and will apply
fully to Berenson Minella's activities pursuant to its engagement.

        7.    The Company acknowledges that Berenson Minella has been retained
to act solely as an advisor to Samsonite. In such capacity, Berenson Minella
shall act as an independent contractor and any duties of Berenson Minella
arising out of its engagement pursuant to this letter agreement shall be owed
solely to the Company.

        8.    Berenson Minella shall keep confidential and shall not disclose
the terms of this agreement; provided that Berenson Minella may disclose its
terms to a court or governmental agency to the extent that, in the reasonable
opinion of counsel, such disclosure is required.

        9.    The Company acknowledges that, upon consummation of a Transaction,
Berenson Minella may, at its option and expense, place customary "tombstone"
advertisements in such newspapers and

--------------------------------------------------------------------------------


periodicals as it may choose with the prior approval of the Company, which
approval shall not be unreasonably withheld.

        10.  This letter agreement shall be governed by, and construed in
accordance with, the laws of the State of New York applicable to contracts
executed in and to be performed in that state.

        11.  No waiver, amendment or other modification of this letter agreement
shall be effective unless in writing and signed by each party to be bound
thereby.

        12.  Each of the Company and Berenson Minella irrevocably and
unconditionally submits to the exclusive jurisdiction and venue of any State or
Federal court sitting in New York City over any action, suit or proceeding
arising out of or relating to this Agreement. Each of the Company and Berenson
Minella irrevocably and unconditionally waives any objection to the laying of
venue of any such action brought in any such court and any claim that any such
action has been brought in an inconvenient forum. Each of Berenson Minella and
the Company (on its own behalf and, to the extent permitted by law, on behalf of
its shareholders) waives any right to trial by jury in any action, claim, suit
or proceeding (whether based upon contract, tort or otherwise) related to or
arising out of the engagement of Berenson Minella pursuant to, or the
performance by Berenson Minella of the services contemplated by, this letter
agreement.

        13.  This agreement may be executed in one or more counterparts, all of
which shall be considered one and the same agreement and each of which shall be
deemed an original.

        14.  Either Berenson Minella or the Company can terminate this
engagement upon the earlier of: (i) the consummation of a Restructuring or a
Sale Transaction, or (ii) December 31, 2002, except that the Company may
terminate such engagement at any time on or after November 30, 2002 upon two
weeks written notice. In addition, if, in the good faith opinion of the
Company's Board of Directors, after consultation with Berenson Minella, Berenson
Minella and the Company are not making reasonable progress towards implementing
a Recapitalization Plan which is acceptable to the Board, the Company can
suspend Berenson Minella's activities under this agreement at any time after
June 15, 2002, and no monthly retainer fees shall accrue or be payable to
Berenson Minella under section 3 of this agreement during the period of such
suspension, provided that during the period of such suspension, the Company is
not pursuing a Transaction with assistance from another financial advisor. Such
suspension shall not constitute a termination of this agreement, and the Company
may rescind such suspension at any time. If such suspension is rescinded,
Berenson Minella shall recommence its activities hereunder, at which time the
monthly retainer fees shall once again begin to accrue and be payable.
Notwithstanding any termination by the Company, if a Transaction is consummated
or is subject to a definitive agreement entered into during the term of this
letter or during the four month period (the "Tail") commencing on the date of
such termination (but in no case earlier than on March 31, 2003), Berenson
Minella shall be entitled to the same amount of fees (the "Termination Amount")
that it would otherwise have received (subject to the next sentence of this
paragraph), if its engagement hereunder had not been so terminated, as if such
Transaction occurred during the term of this engagement, regardless of when such
Transaction actually closes, payable at the closing of such Transaction. The
Termination Amount shall be subject to all credits, caps and other limitations
applicable to Fees payable pursuant to section 3 of this agreement, and, solely
for purposes of this paragraph, any placement fees payable pursuant to section
3(b) shall be calculated by including in the definition of "Excluded Investor"
or "Specified Institution", as the case may be, any investor or institution with
whom Berenson Minella or the Company (directly or indirectly) did not have
substantial contact (including, but not limited to, the receipt of offering
materials or other non-public information from Berenson Minella or the Company)
in connection with a possible Transaction prior to the termination of such
engagement. Notwithstanding any such termination, the provisions of sections 2,
3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13 and 14 will survive such termination.

        15.  We are pleased to accept this engagement and look forward to
working with you. Please confirm that the foregoing is in accordance with your
understanding by signing and returning to us two (2) original copies of this
letter. Berenson Minella will then counter-sign, returning one (1) duly

--------------------------------------------------------------------------------


executed original to your attention at which time there shall be a binding
agreement amongst the parties.

    Very truly yours,     BERENSON MINELLA & COMPANY
 
 
By:
 
/s/  GREGG FEINSTEIN      

--------------------------------------------------------------------------------

Name: Gregg Feinstein
Title: Managing Director & CCO


Accepted and agreed to as of the date hereof:
SAMSONITE CORPORATION

By:   /s/  RICHARD H. WILEY      

--------------------------------------------------------------------------------

Name: Richard H. Wiley
Title: CFO
   

--------------------------------------------------------------------------------
